DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received February 1, 2021:
Claims 1-9 are pending with claim 9 withdrawn as being drawn to an unelected invention.  
The previous 112 rejections have been withdrawn in light of the amendment.
Portions of the previous prior art rejection are maintained.  However, a newly cited prior art reference is relied upon to teach the newly cited claim limitations.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0025658 (Shi et al.).
	As to claim 1, Shi et al. teach a positive electrode plate of a lithium ion secondary battery comprising: a current collector foil (Al current collector); an active material layer (cathode) including positive electrode active material particles containing lithium oxide (exemplified to be LiCoO2 powder, para 0121) on the current collector foil; and a protective conductive layer (metal deposition and ceramic coating; fig. 11) that does not include the positive electrode active material particles and includes a conductive material (aluminum exemplified in example 7, para 0118) and a binding agent (polymeric binder) on the active material layer (cathode), wherein the active material layer (cathode) is disposed between the current collector foil (Al current collector) and the protective conductive layer (metal deposition and ceramic coating) (fig. 11; para 0118, 0121).  (Note: As fig. 11 is mostly exemplified by example 7 and the general cell construction, the teaching is seen to be sufficiently specific to constitute anticipation.  Alternately, as certain portions of fig. 11 do not completely match with example 7 (e.g. having a metal oxide deposition option), at the very least the teaching in Shi et al. would render the claim obvious.)
	As to claim 6, Shi et al. teaches that a thickness of the protective conductive layer is thinner than a thickness of the active material layer (fig. 11).  (Shi et al.’s teaching is specifically drawn to having thinner layers for the protective coating and separator in order to occupy less volume in a battery which would enable higher energy density (para 0019-
	As to claim 7, Shi et al. teaches the layer thickness of the protective conductive layer is 4 µm (on the cathode side) (para 0118) (lies within claimed range of 2-60 µm).
	As to claim 8, Shi et al. teaches the positive electrode plate according to claim 1 (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Shi et al. further teach a lithium ion secondary battery comprising a negative electrode plate (anode/Cu current collector) (fig. 11; para 0121).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., as applied to claim 1 above, further in view of US 2017/0133685 (Chae et al.).
	As to claim 2, Shi et al. do not teach the protective conductive layer includes a moisture absorbent.  
	However, Chae et al. teaches of including a hydroscopic material (moisture absorbent), CaSO4 (anhydrite) embodied, at the surfaces of the active material active material (fig. 2; para 0039, 0044), which would then face a separator in a battery construction.  (Note: This placement would be at the interface of the separator, and thus where Shi et al.’s protective conductive layer is.)  The motivation for including the hygroscopic material, wherein the hygroscopic material is embodied to be placed between the active material and separator, is to improve performance of a battery by removing moisture in a battery (para 0010).  Therefore it would have been obvious to one 4 (anhydrite) embodied, between the active material and separator (as taught by Chae et al., and as applied to Shi et al., which would result in the hygroscopic material placed in the same place as the protective layer (between the active material layer and separator), constituting an inclusion via the combination) in order to improve performance of the battery by removing moisture.   
	As to claims 3-4, the combination renders obvious that the moisture absorbent is a chemical moisture absorbent that adsorbs water through a chemical reaction (claim 3), wherein the moisture absorbent is an anhydrite powder (claim 4).  Chae et al., relied upon to render obvious the moisture absorbent (hygroscopic material) exemplifies CaSO4 (anhydrite) (para 0039).  The reasons for the combination have been set forth in the rejection to claim 2 and are incorporated herein but are not reiterated herein for brevity’s sake.  Additionally, fig. 3 shows that the hygroscopic material is in particulate form (thus a powder); this is confirmed by para 0080, which states that the hygroscopic material is particles.  (Note: As the same chemical is taught as the moisture adsorbent (anhydrite of claim 4), it would be expected to adsorb water through chemical reaction, as the manner in which water is adsorbed by an adsorbent is a property of the chemical itself, thus reading on claim 3 as well.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., as applied to claim 1 above, further in view of US 2016/0315351 (Kotou et al.).
	As to claim 5, Fujisawa et al. teaches of lithium composite oxide active materials (LiCoO2 embodied) (para 0121).  Fujisawa et al. do not teach the positive electrode active 
	However, Koutou et al. teach of similar active materials (para 0132), wherein a pH of 10.5-12 is achieved (with 10 g of active material dispersed in 100 mL of water; equivalent to 4.9 g of active material in 49 g of water) to provide high-temperature cycle properties (para 0135) (pH overlapping the claimed pH range).  Although the achieved pH is with respect to a different ratio of active material to water, at the very least, the pH of a dispersion of active material in water, with respect to 1 g in 49 g achieving a range of 11.3 or more, is just the discovery of optimum or workable ranges, since Koutou et al. provides the general teaching that achieving desired pH of a positive active material in water dispersion achieves a desired result regarding high-temperature cycle properties (para 0135).  Thus, with the general teaching of wanting a high pH (10.5-12) regarding a positive active material/water dispersion shows that pH of such a dispersion is (a) routine optimization, as the pH regarding different active material to water amounts (i.e. 1 g of the positive electrode active material particles is dispersed in 49 g of water having a pH of 11.3 or greater) would just be finding a workable/optimum pH value to provide good high-temperature cycle properties, wherein the claimed range given the claimed condition would have a reasonable expectation of success (since the prior art teaches up to a pH of 12), and (b) a result effective variable (that effects high-temperature cycle properties that are achieved).
Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
	Applicant’s arguments are drawn towards previously cited Fujisawa as applied to the newly cited claim limitations.
	In light of the claim amendments, Fujisawa is no longer relied upon.  However Shi et al. teaches the newly cited claim limitations (specifically the placement of the conductive protective layer) (see fig. 11).  
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Chae et al. and Kotou et al.) do not cure the deficiencies of the rejection applied to the independent claim (previously Fujisawa et al., now Shi et al.).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.  (Note: Cho et al. is no longer relied upon, as Shi et al. has the features Cho et al. was previously relied upon to render obvious.)
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
	Applicant requests rejoinder of withdrawn claim 9.
	Examiner submits that since claim 1 is not in condition for allowance, rejoinder at this time is not appropriate.
Conclusion
Note: US 2014/0178747 (Tsai et al.) is cited but not relied in the rejection.  Specifically para 0004 shows known materials for protective layers between cathodes and separators (electrolyte therein).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796